 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JAMES BLUEFORD,                                   No. 2:18-cv-00342 AC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18          Plaintiff is proceeding in this social security action pro se. The parties have consented to

19   the jurisdiction of the Magistrate Judge in this case. ECF Nos. 9, 14. Plaintiff filed his social

20   security complaint on February 13, 2018. ECF No. 1. On February 14, 2018, a scheduling order

21   was issued directing plaintiff to file a motion for summary judgment and/or remand within 45

22   days of being served with a copy of the administrative record. ECF No. 5 at 2. The

23   administrative record was lodged and served on plaintiff on October 16, 2018. ECF Nos. 17, 18.

24   For seven months thereafter, plaintiff took no action in this case.

25          On June 4, 2019, the court issued an order to show cause why the action should not be

26   dismissed for failure to prosecute, stating that plaintiff’s filing of a motion for summary judgment

27   by July 3, 2019 would discharge the order. ECF No. 20. On June 21, 2019, plaintiff responded

28   to the order to show cause, requesting a 60-day extension to find an attorney to represent him.
                                                        1
 1   ECF No. 21. Despite the already substantial delay in prosecuting this case, the court granted
 2   plaintiff an unusually generous extension of 60 days to file a motion for summary judgment or
 3   notice of voluntary remand. ECF No. 22. The court specifically cautioned plaintiff that failure to
 4   file within this timeframe, with or without the assistance of counsel, would cause this case to be
 5   dismissed for failure to prosecute. Id. The 60-day extension has expired with no action taken by
 6   plaintiff.
 7           Due to plaintiff’s failure to prosecute this case, it is hereby ORDERED that plaintiff’s
 8   social security complaint (ECF No. 1) is DISMISSED without prejudice for failure to prosecute
 9   and failure to comply with the court’s order. See Fed. R. Civ. P. 41(b); Local Rule 110. The
10   clerk of court is directed to CLOSE this case.
11   DATED: August 28, 2019
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
